Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 11, 12, none of the references, alone or in combination, discloses encoding video data, the method comprising: encoding position information which indicates one reference line selected among a plurality of reference lines neighboring with a current block of the video data, encoding intra mode data which specifies an intra mode of the current block for predicting the current block; predicting the current block using the reference line indicated by the position information based on the intra mode of the current block to generate a predicted block; and encoding the current block using the predicted block, wherein the encoding of intra mode data comprises, when the intra mode of the current block is an MPM, encoding one or more syntax elements which specify the intra mode of the current block among a plurality of MPMs, and wherein the one or more syntax elements include at least one of: a first syntax element indicating which MPM group of two MPM groups the intra mode of the current block belongs to, wherein one of the two MPM groups includes at least Planar mode and the other of two MPM groups includes intra modes derived from reconstructed blocks neighboring with the current block; and a second syntax element indicating one of the MPMs belonging to the MPM group indicated by the first syntax element.
Regarding claims 6-10, none of the references, alone or in combination, discloses decoding video data, the method comprising: decoding, from a bitstream, position information which indicates one reference line selected among a plurality of reference lines neighboring with a current block of the video data; decoding, from the bitstream, intra mode data which specifies an intra mode of the current block for predicting the current block; predicting the current block using the reference line indicated by the position information based on the intra mode of the current block to generate a predicted block; and decoding the current block using the predicted block, wherein the decoding of intra mode data comprises, when the intra mode of the current block is an MPM, decoding one or more syntax elements which specify the intra mode of the current block among a plurality of MPMs, and wherein the one or more syntax elements include at least one of: a first syntax element indicating which MPM group of two MPM groups the intra mode of the current block belongs to, wherein one of the two MPM groups includes at least Planar mode and the other of two MPM groups includes intra modes derived from reconstructed blocks neighboring with the current block; and a second syntax element indicating one of the MPMs belonging to the MPM group indicated by the first syntax element.


Most Pertinent Prior Arts:
US 9,955,169

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486